OPINION — AG — EMPLOYEES OF THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION AND THE DEPARTMENT OF PUBLIC SAFETY ARE CONSIDERED "PUBLIC EMPLOYEES" UNDER THE INTENT OF 74 O.S. 1971 901 [74-901], ET SEQ. THEREFORE, ANY RETIREMENT BENEFITS RECEIVED ARE CONSIDERED EXEMPT FROM TAXATION BY THE STATE OF OKLAHOMA PURSUANT TO 74 O.S. 1971 923 [74-923]. IF SUCH PAYMENT WAS MADE THROUGH MISTAKE OF LAW, THE EMPLOYEE MAY FILE WITH THE TAX COMMISSION A VERIFIED CLAIM FOR REFUND OF SUCH TAX SO ERRONEOUSLY PAID WITHIN ONE YEAR FROM THE DATE OF THE PAYMENT. (LARRY DERRYBERRY)